PER CURIAM.
We affirm defendant’s convictions. See Illinois v. Rodriguez, 497 U.S. 177, 110 S.Ct. 2793, 111 L.Ed.2d 148 (1990); United States v. Matlock, 415 U.S. 164, 94 S.Ct. 988, 39 L.Ed.2d 242 (1974); State v. DiGuilio, 491 So.2d 1129 (Fla.1986). Additionally, we reject the state’s contention that the defendant’s aggravated battery judgment of conviction is incorrect. See Dozier v. State, 677 So.2d 1352 (Fla. 2d DCA 1996).
However, we remand the cause to the trial court to clarify defendant’s sentence because the court’s oral pronouncements are unclear as to whether it intended to sentence defendant as an habitual offender on count I only, or on all counts. See Hampton v. State, 711 So.2d 200 (Fla. 5th DCA 1998).
Convictions affirmed; cause remanded to clarify sentence.